Citation Nr: 1012789	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of re-fracture of the left ankle with 
traumatic arthritis, currently evaluated 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1952 to November 1952. 

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

A hearing was held in July 2007, at the Lincoln RO, before 
the undersigned Acting Veterans Law Judge.  Although the 
Veteran did not personally appear at the hearing, his 
representative appeared and submitted a written statement 
from the Veteran, accompanied by a waiver, at that time.  A 
transcript of the testimony is in the claims folder.

In October 2008, the Board remanded the Veteran's claim of 
entitlement to an increased disability rating for the 
service-connected left ankle disability.  The agency of 
original jurisdiction (AOJ) continued the previous denial in 
a December 2009 supplemental statement of the case (SSOC).  
The Veteran's VA claims folder has been returned to the 
Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected left ankle disability is 
manifested by symptoms consistent with moderate limitation 
of motion; marked limitation of motion is not shown.

2.  The competent medical evidence does not show that the 
Veteran's service-connected left ankle disability is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for assignment in excess of the currently 
assigned 10 percent disability rating for the service-
connected left ankle disability have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected left ankle 
disability. 38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected left ankle disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall concerns

As alluded to above, in October 2008, the Board remanded 
this claim and ordered the AOJ to provide proper notice to 
the Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA) pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and to schedule him for a VA examination to 
determine the current severity of his service-connected left 
ankle disability.  The Veteran's claim was then to be 
readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was 
provided appropriate VCAA notice.  This will be discussed in 
greater detail below.  Additionally, a November 2009 VA 
examination was conducted pertaining to the Veteran's 
service-connected left ankle disability claim and a report 
was associated with the Veteran's claims folder.  The left 
ankle disability claim was readjudicated via the December 
2009 SSOC.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist a claimant in the development of his claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  Although the regulation 
previously required VA to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, the regulation has been amended to eliminate that 
requirement for claims pending before VA on or after May 30, 
2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the 
originating agency provided the veteran with the required 
notice, to include notice with respect to the effective-date 
element of the claim, by letters mailed in July 2005 and 
December 2008.  Although the December 2008 notice letter was 
provided after the initial adjudication of the claim, the 
Board finds that the Veteran has not been prejudiced by the 
timing of this letter.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim in 
December 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  There is no reasonable possibility that further 
assistance would aid in substantiating this claim.  
The pertinent evidence of record includes the Veteran's 
service treatment records, the Veteran's statements, and 
post service VA treatment records.  

Additionally, the Veteran was afforded VA examinations in 
August 2005 and November 2009.  The examination reports 
reflect that the examiners interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  Furthermore, these examination reports contain 
sufficient information to rate the Veteran's disability 
under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA medical examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  He was 
afforded a personal hearing in July 2007.

Accordingly, the Board will proceed to a decision.

Pertinent Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
held that "staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination and endurance.  See 38 C.F.R. § 4.40 
(2009).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2009).

The Veteran is currently assigned a 10 percent disability 
rating for a left ankle disability, under Diagnostic Codes 
5010-5271 [arthritis; ankle, limited motion of].  See 38 
C.F.R. § 4.27 (2009) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology. Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The medical evidence shows that the Veteran has residual 
degenerative joint disease of the left ankle.  See, e.g., 
the November 2009 VA examination report.  However, the 
existence of degenerative joint disease does not change the 
diagnostic code, since arthritis is also rated based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2009).

The Board has considered the potential application of 
related Diagnostic Codes. In that regard, the Board notes 
that in the Veteran's case, there are no findings of 
malunion of the os calcis or astragalus, or of ankylosis of 
the ankle joint.  Ankylosis is "immobility and consolidation 
of a joint due to a disease, injury, surgical procedure."  
See Lewis v. Derwinksi, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  Accordingly, 
Diagnostic Codes 5270, 5272, and 5273, which require 
malunion or ankylosis, are not for application in this case; 
nor has the Veteran so contended.

The Board additionally notes that a VA physician indicated 
in an August 2005 X-ray report a "7 mm smooth bony density 
projecting between the distal shaft of the fibula and 
tibia."  However, the VA physician did not report, nor does 
the medical evidence of record show, any indication that the 
Veteran currently suffers from malunion of the tibia or the 
fibula.  As such, Diagnostic Code 5262 [impairment of the 
tibia and fibula] is not for application in this case; nor 
has the Veteran so contended. 

In short, the Board finds that the Veteran's left ankle 
disability is appropriately rated under Diagnostic Codes 
5010 and 5271.

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate the disability as degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  In the absence 
of compensable limitation of motion, a 10 percent rating may 
be assigned for arthritis with X-ray evidence of involvement 
of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010 (2009).

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

The Board observes that the words "moderate" and "marked" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2009).  The Board observes 
in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988) 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees. See 38 C.F.R. § 4.71a, Plate II 
(2009).

Analysis

As indicated above, the Veteran is currently rated as 10 
percent disabling under Diagnostic Code 5271.  In order to 
warrant a 20 percent rating, the evidence must demonstrate 
marked limitation of motion in the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009).

The Veteran was afforded a VA examination in August 2005 as 
to his left ankle disability.  He complained of daily aching 
pain, stiffness in the morning, occasional swelling 
(especially after he has done an activity like walking up 
six flights of stairs), and flare-ups in his left ankle.  
The flare-up of pain reportedly occurred three to four times 
a daily lasting for five to ten minutes where he has to sit 
down and take medication.  He also reported that changes in 
the weather as well as walking up stairs or hills can 
aggravate his ankle.  While he had a cane, he rarely used 
it.  He explained that once he gets going, his stiffness 
loosens up.  He reported that he worked part-time for a 
medical supply company doing most of the driving and 
delivering equipment such as wheelchairs and oxygen.  He 
reported that he had not lost any work in the past year 
because of his left ankle.  When driving his ankle can 
become stiff and he has to get out and walk around a little 
after 45 minutes.  He had a large lot near his house and had 
to use a riding lawn mower to cut the grass.  He could no 
longer hunt because of his ankle.  

Upon physical examination, the VA examiner observed no 
swelling or discoloration of the Veteran's left ankle, all 
ligaments intact, and "slight wincing" upon movement.  Range 
of motion of his left ankle was noted to be "slightly 
decreased" especially with dorsiflexion.  Range of motion 
studies revealed dorsiflexion of 2 to 6 degrees and plantar 
flexion of 40 to 48 degrees with no evidence of pain, 
fatigue, weakness, incoordination, further loss of range of 
motion, or loss of strength upon repetitive motion.  While 
the Veteran initially have a lot of guarding after sitting 
in  a chair for 20 minutes, the VA examiner specifically 
noted that the Veteran's gait improved with repetitive 
motion.  Furthermore, the Veteran's gait was described as 
normal.  

The November 2009 VA examination report similarly indicates 
the Veteran's reported complaints of daily aching pain, 
stiffness, and flare-ups in his left ankle.  He reported 
stiffness in the morning that lasted for an hours.  He used 
a walker for the first 30 minutes after waking to loosen his 
ankle so that he could go to work.  
He also reported periodic swelling in the left ankle the day 
after walking up stairs or hills, as well as aggravation of 
the pain after walking a half mile or standing for 30 
minutes.  The Veteran denied locking of his left ankle and 
had no experienced any dislocations or subluxations since 
his last examination.  The Veteran described flare-up pain 2 
to 3 times per week requiring him to elevate his foot and 
apply heat for about 10 minutes.  This especially happened 
with increased activity which he tried to avoid, cold, or 
walking on uneven ground.  The examiner could not estimate 
the extent of any loss or range of motion during these 
flare-ups without speculation. He used a cane at home in the 
evening.  While he had an ankle brace, he had not used it 
within the past year.  He continued to work part time at a 
medical supply company and had not lost any work in the past 
year due to his ankle.  

Upon physical examination, the VA examiner noted that "the 
[Veteran's] left ankle was without any swelling or 
discoloration."  Palpation of the ankle revealed complaints 
of tenderness in the inferior lateral and medial malleoli 
areas.  The examiner reported that the Veteran exhibited no 
signs of pain upon manipulation of the ankle.  The ligaments 
were intact without laxity.  Moreover, strength testing of 
the Veteran's left ankle revealed 5/5 strength in plantar 
flexion in both ankles.  Strength of ankle dorsiflexion was 
5/5 in the nonservice connected right ankle and 4/5 in the 
service connected left ankle.  There was no evidence of foot 
drop.

The VA examiner noted "moderate to severe" dorsiflexion 
range of motion results, specifically 2 degrees before 
repetition and 4 degrees after 3 repetitions and plantar 
flexion of 40 degrees both before and after repetition.  
[The Board notes that normal dorsiflexion is 20 degrees and 
normal plantar flexion is 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2009).]  It is noteworthy, that the 
Veteran's range of motion improved after repetitive motion.  

Taking into consideration the evidence of record, the Board 
finds that the Veteran's service-connected left ankle 
disability is most appropriately rated as 10 percent 
disabling pursuant to Diagnostic Code 5271.  Although it 
revealed some limitation of motion, notably the dorsiflexion 
range of motion, the August 2005 and November 2009 VA 
examination reports showed that the Veteran near normal 
plantar flexion range of motion, improved range of motion 
upon repetition, minimal to no signs of pain upon 
manipulation of the ankle, good strength, and no swelling or 
discoloration.  These findings are consistent with a 
moderate degree of limitation of motion and are not 
consistent with "marked" limitation of motion of the ankle.    

The Board concludes that the evidence of limited to normal 
range of motion and normal strength of the left ankle is 
more appropriately within the definition of "moderate" 
limitation.  See 38 C.F.R. § 4.7 (2009).  Therefore, the 
Veteran's service-connected left ankle disability does not 
warrant an increased disability rating under Diagnostic Code 
5271.  

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. § 4.40 and 4.45 (2009).  See DeLuca, 
supra.  In this regard, the Board notes the VA examiner's 
report that the Veteran suffers from pain in his medial left 
ankle, as well as the Veteran's report that he uses a walker 
in the morning and a cane in the evening as a result of pain 
and stiffness in his left ankle.  See the November 2009 VA 
examination report.  Additionally, he reported flare-ups of 
the left ankle in both the August 2005 and November 2009 VA 
examination reports where he has to elevate his foot and 
apply heat, particularly after increased activity, walking 
on uneven ground, or when the weather is cold.  

However, functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. 38 C.F.R. § 4.40. In this case, 
the August 2005 and November 2009 examination reports 
indicate no decreased range of motion due to pain, fatigue, 
weakness, or lack of endurance after repetitive range of 
motion examinations.  In fact, there was improvement in 
motion after repetitive testing.  Likewise, the VA examiner 
specifically noted in the August 2005 VA examination report 
that the Veteran's gait improved with repetitive motion.  To 
the extent that the Veteran reports regular flare-ups where 
he has to rest, elevate his foot, take medication, and apply 
heat for 10 minutes, the Board observes that the November 
2009 was unable to estimate any loss of motion as a result 
of these flare-ups without speculation.  No competent 
medical opinion contradictory to that of the VA examiner or 
VA treatment reports is of record.  The Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. § 4.40 and 4.45.  The 
current 10 percent rating adequately compensates the Veteran 
for any functional impairment attributable to his left ankle 
disability.  See 38 C.F.R. §§ 4.41, 4.10 (2009).  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  The Veteran filed his claim for an increased 
disability rating for his service-connected left ankle 
disability in July 2005.  The question to be answered by the 
Board, therefore, is whether any different rating should be 
assigned for the relevant time period under consideration, 
July 2004 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's left ankle 
disability was more or less severe during the appeal period.  
Specifically, as discussed above, the November 2009 and 
August 2005 VA examination reports indicate that the 
Veteran's left ankle symptomatology has remained relatively 
stable throughout the period.  As such, there is no basis 
for awarding the Veteran a disability rating other than the 
currently assigned 10 percent for any time from July 2004 to 
the present. 

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
left ankle disability.  See Bagwell v. Brown, 9 Vet. App. 
157 (1966).  Ordinarily, the VA Rating Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and 
is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The evidence of record 
indicates that the Veteran works part-time for a medical 
supply company.  See the November 2009 VA examination 
report.  He reported to the VA examiner in November 2009 and 
August 2005 that he has not lost any work in the past year 
because of his left ankle disability.  Accordingly, there is 
no indication that the disability has caused him to miss 
extended periods of work or created any unusual employment 
impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his left ankle disability 
during the period on appeal.  Further, the record does not 
demonstrate any other reason why an extraschedular rating 
should be assigned.  Accordingly, the Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.

In denying the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) 
held that a claim for a total rating based on 
unemployability due to service- connected disability (TDIU), 
either expressly raised by the Veteran or reasonably raised 
by the record involves an attempt to obtain an appropriate 
rating for a disability and is part of the claim for an 
increased rating.  In this case, the Veteran has not 
asserted that he is unemployable because of his service-
connected left ankle disability.  Furthermore, the evidence 
shows that he has been able to maintain employment on a part 
time status throughout the course of the appeal.  
Accordingly, the issue of TDIU has not been raised in this 
case.  Conclusion

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of the currently assigned 
10 percent evaluation for the left ankle is not warranted.  
A preponderance of the evidence is against the claim.  The 
benefit sought on appeal is therefore denied. 


ORDER

Entitlement to an increased disability rating, in excess of 
10 percent disabling, for the service-connected left ankle 
disability is denied. 




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


